ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                  )
                                              )
 Zahra Rose Construction                      )    ASBCA No. 62732
                                              )
 Under Contract No. W91B4N-20-P-0015          )

 APPEARANCE FOR THE APPELLANT:                     Ms. Zahra Noori
                                                    CEO

 APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   LTC Abraham Young, JA
                                                    Trial Attorney

                 OPINION BY ADMINISTRATIVE JUDGE SMITH

       In this appeal, we resolve appellant Zahra Rose Construction’s (Zahra)
challenge to respondent Army’s (the government) final decision regarding the
termination for convenience after approximately two weeks of Zahra’s two-month
$30,000 contract to lease fuel trucks in Afghanistan. The contracting officer’s final
decision provided a $15,000 termination settlement under Federal Acquisition
Regulation (FAR) 52.212-4(l) while Zahra claims that it is entitled to $30,400 because
Zahra paid the owner of the trucks in advance for the full contract term in order to
obtain the trucks. In response, the government disavows its $15,000 settlement
decision and argues that Zahra is entitled to no settlement because the trucks did not
meet the contract’s technical requirements. Alternatively, the government argues that
if Zahra is entitled to any termination settlement, it should be no more than $6,300
based upon a 12-day pro-rata calculation. For the reasons discussed below, we find
that Zahra is entitled to a termination settlement of $28,800, which Zahra has
sufficiently demonstrated it reasonably incurred prior to termination. We sustain the
appeal in the amount of $28,800, but deny the appeal for the remainder of Zahra’s
claim.
                                  FINDINGS OF FACT

       After a brief negotiation by email between September 2 and September 4, 2020
(app. supp. R4, tab 1 at 35, 40; tab 10; tab 16; tabs 27-29), Zahra’s sole-source
Contract No. W91B4N-20-P-0015 (the contract) was executed on September 4 by
Zahra and on September 7 by the government (app. supp. R4, tab 2 at 52; R4, tab 2
at 1). 1 The contract was 16-pages, commensurate with the cost and scope of a $30,000
lease of two fuel trucks (R4, tab 2 at 1, 3). The contract quantity was “2” and the units
were “months.” (Id. at 3) The period of performance was also described as “04-SEP-
2020 TO 31-OCT-2020” (id.) and “03 September 2020 to 31 October 2020” (R4, tab 2
at 14). The pre-award price discussions were based on cost per truck per month (app.
supp. R4, tabs 10, 27, 29).

       In general, the contract required delivery of two 10,000-liter fuel trucks to
Camp Antonik, Helmand Province, Afghanistan for use by the government (R4, tab 2
at 14-15; tab 19 at 9). Zahra was responsible for maintenance or repair of the trucks as
needed, and retrieval of the trucks at the conclusion of the contract (id. at 3, 15-16).

        The contract contained a list of approximately 24 technical requirements for the
trucks, some related to fuel delivery functions (fuel pump capacity, specific nozzles,
etc.), while others were safety items (seat belts, rear view mirror, etc.) (id. at 15).

        The contract was a commercial items procurement, and incorporated the 2018
version of FAR 52.212-4 “Contract Terms and Conditions--Commercial Items” (id.
at 4; see also id. at 1).

         FAR 52.212-4(a), INSPECTION/ACCEPTANCE, provided:

                “The Contractor shall only tender for acceptance those
                items that conform to the requirements of this contract.
                The Government reserves the right to inspect or test any
                supplies or services that have been tendered for
                acceptance. The Government may require repair or
                replacement of nonconforming supplies or reperformance
                of nonconforming services at no increase in contract price.
                . . . The Government must exercise its post-acceptance
                rights . . . within a reasonable time after the defect was
                discovered or should have been discovered . . . .”

FAR 52.212-4(a) (emphasis added).

         The contract’s termination provision was FAR 52.212-4(l) and provided:

                “The Government reserves the right to terminate this
                contract, or any part hereof, for its sole convenience . . . .
                [T]he Contractor shall be paid a percentage of the contract

1
    All pertinent events took place in 2020, so for brevity we refer to dates by month and
         day.
                                              2
                price reflecting the percentage of the work performed prior
                to the notice of termination, plus reasonable charges the
                Contractor can demonstrate to the satisfaction of the
                Government using its standard record keeping system,
                have resulted from the termination. . . . The Contractor
                shall not be paid for any work performed or costs incurred
                which reasonably could have been avoided.”

FAR 52.212-4(l). 2

       On the day that Zahra executed the contract, September 4, Zahra paid $28,800
in cash to Great America Construction Co. (GACC) for both trucks for two months
(R4, tab 6 at 3). Zahra has indicated that, because of the short lease term, GACC
required full payment in advance in order to provide the trucks (R4, tab 5 at 1).

       Zahra began the delivery process on September 4 but was delayed by
formidable procedures for getting vehicles, especially those capable of holding large
amounts of fuel, through the security screening of two contiguous military bases in the
region of Afghanistan where much of the hostilities occurred throughout the U.S.
involvement (R4, tab 3; app. supp. R4, tabs 18-26).

        On September 7, after several days in separate Afghan Army and U.S. Army
holding areas, Zahra provided the last bit of information needed to complete the
delivery (R4, tab 3 at 1). The government’s customer component (the U.S. Marine
Corps) took possession of the trucks and inspected them on September 9 (R4, tab 4).
A list of deficiencies was communicated internally within the government on the same
day (id.), but there is no record that the list, or any concern about the functionality of
the trucks, or any written acceptance or rejection of the trucks, was communicated to
Zahra. Nor did the government terminate the contract for cause, or promptly invoke
the inspection/acceptance provisions of the contract to reject the trucks, or seek to have
Zahra remedy the deficiencies, all of which are actions contemplated by the contract
for nonconforming items (R4, tab 2 at 4, 14-15; FAR 52.212-4(a)).

       Based upon the fact that the trucks changed locations several times during the
delivery process, coupled with the results of the government inspection and the two
pictures of the trucks in the record (app. supp. R4, tab 15), we find that the trucks were
generally operational albeit with the noted deficiencies.

2
    The contract also contained an “Acceptance Inspection” clause similar to
         FAR 52.212-4(a) (R4, tab 2 at 14). The contract also had a “General” clause
         similar to FAR 52.212-4(l) that provided that the “Government reserves the
         right to turn in any vehicles deemed unnecessary at any time without penalty.”
         (R4, tab 2 at 15).
                                             3
        After September 9, there was a gap of approximately 13 days, until
September 22, where the trucks’ location and use is not contemporaneously reflected
anywhere in the record and has not been directly addressed by either party since then
(R4, Index; app. supp. R4, Index). In fact, there is no evidence of any communication
at all between the parties between September 9 and 22. (Id.)

       On September 22, and still without any mention of the inspection or
deficiencies, the government emailed Zahra that “[t]his contract is being terminated for
convenience of the Government. You will be able to submit a settlement proposal.
At this time the vehicles provided are no longer needed please pick up the vehicles as
soon as possible.” (App. supp. R4, tab 3 at 1) As of September 22, no contract
payment had been made or requested.

        The same day it received the notice of termination, Zahra sent its termination
proposal for $30,400, based upon the already-paid cost of $28,800 for obtaining the
trucks from GACC and for a future cost of $1,600 for “pick up by ZR” (R4, tab 6 at 2;
see also R4, Index; app. supp. R4, Index). A termination memo dated September 19
but signed and sent to Zahra on September 25 indicated that the contract was
terminated for convenience because the customer “chose to go a different route” (R4,
tab 8).

       The government’s direct response to Zahra’s September 22 settlement proposal
was an October 15 termination settlement offer, which indicated that “[t]he
Government will accept $15,000 to cover the first full month of the contract” (R4,
tab 15 at 2). A contract modification effective September 19, 2020, but signed by the
contracting officer on November 4, changed the performance period to “two (2)
weeks” and changed the contract value to $15,000 (R4, tab 9 at 2). The modification
was intended to be bilateral, and was signed by the contracting officer, but was never
signed by Zahra. (Id.)

        After additional communications with Zahra, the same offer of $15,000 was
issued as a final decision on November 21 (R4, tab 18). Zahra declined the settlement
again and submitted its notice of appeal to the Board on November 23. Zahra’s
$30,400 claim in this appeal is the same as its September 22 settlement proposal (R4,
tab 6).

        Meanwhile, despite the notice to retrieve the trucks on September 22, they were
not removed until December 22, 92 days later (R4, tab 19). The delay was caused by a
confluence of procedural and security requirements, increased Taliban dominance in
Helmand province, cumbersome communications and language barriers between the
parties, government personnel turnover as the U.S. was withdrawing from
Afghanistan, mechanical problems with the trucks, and Zahra’s difficulties navigating
all of the above (see, e.g. R4, tab 19; app. supp. R4, tabs 5-7, 11-14).

                                           4
        There is sufficient documentary evidence (a stamped signed receipt dated
September 4 (R4, tab 6 at 3)) to find that Zahra actually paid GACC $28,800 for two
months at the inception of the contract. But Zahra’s claim for the additional $1,600
for “pick up by ZR” or “other amounts to drivers” is unsupported (R4, tab 6 at 2; app.
resp.to gov’t answer dtd. December 29, 2020 at 7). Zahra also makes a reference to an
additional $15,000 payment to GACC for November and December, but there is no
evidence in support (app. resp. to gov’t answer dtd. December 29, 2020 at 7). Zahra
also alleges that the government actually used the trucks for fueling operations prior to
September 22 and simply ended the contract when the trucks were no longer needed
(id. at 2). We do not have sufficient evidence to find that as a fact, but our resolution
here provides Zahra with an appropriate settlement under FAR 52.212-4(l) whether or
not the government used the trucks for their intended purpose.

                                        DECISION

       The parties have elected a written disposition under Board Rule 11 and have
submitted briefs. Both parties submitted appeal files with documents they consider
relevant. Although Zahra is proceeding without counsel, and its arguments are
informal, we have considered the positions and information expressed in Zahra’s
Rule 11 brief as well as Zahra’s contemporaneous communications with the
government. 3

         Zahra is Entitled to Recover its Incurred Costs Under FAR 52.212-4(l)

       FAR 52.212-4(l) provides for a termination settlement based upon (1) a
percentage of work complete plus (2) “reasonable charges . . . result[ing] from the
termination.” Zahra’s claim does not rely upon percentage of work complete, so our
focus here is on the second of these two “prongs.”

        Regarding “reasonable charges . . . result[ing] from the termination,” that
phrase may appear to limit recovery to costs that accrued after the notice of
termination, but they are not so limited. SWR Inc., ASBCA No. 56708, 15-1 BCA ¶
35,832 at 175,223. As we explained in SWR Inc., recoverable costs can include startup
costs because “[t]he overall purpose of a termination for convenience settlement is to
fairly compensate the contractor and to make the contractor whole for the costs
incurred in connection with the terminated work. Nicon, Inc. v. United States, . . . 331
F .3d 878, 885 (Fed. Cir. 2003).” Id. “A contractor is not supposed to suffer as the
result of a termination for convenience of the Government, nor to underwrite the

3
    “This Board has always accorded pro se litigants leeway administratively, but the
         legal standards we apply must, of necessity, be the same for everyone.”
         Atl. Maint. Co., ASBCA No. 40454, 96-2 BCA ¶ 28,472 at 142,195.

                                             5
Government’s decision to terminate.” Jacobs Eng’g Grp., Inc. v. United States, 434
F.3d 1378, 1381 (Fed. Cir. 2006) (quoting Kasler Elec. Co., DOT CAB No. 1425, 84-
2 BCA ¶ 17,374 at 86,566.

        Further, the second prong of FAR 52.212-4(l) provides for the “recovery of
those charges incurred that ‘do not relate to work completed’ but should be reimbursed
to fairly compensate the contractor whose contract has been terminated.” SWR Inc.,
15-1 BCA ¶ 35,832 at 175,223. Where percentage of completed work (the first prong)
does not fairly compensate the contractor for termination of the contract, the second
prong is available to ensure that the contractor receives reimbursement of reasonable
costs incurred in preparation for performance. Id.

        The government suggests without support that Zahra should have avoided some
of its costs by returning the trucks early (gov’t br. at 17-18). Avoidance of additional
cost is indeed a duty of a terminated contractor under the second prong of
FAR 52.212-4(l), but there is no evidence that Zahra could have done so while there is
proof that the government delayed its termination notice and that getting the trucks on
and off the base was unusually difficult. 4 So the government’s mitigation argument,
such that it is, is unpersuasive.

       As a result, under the second prong of FAR 52.212(l), Zahra is entitled to more
than the Government’s suggestions of $15,000 for one month, or $6,300 for 12 days,
neither of which account for Zahra’s actual payment of $28,800. Instead, the second
prong of FAR 52.212(l) dictates that Zahra is entitled to recover its incurred costs of
$28,800.

        Because FAR 52.212-4(l) provides for recovery under the percentage of work
prong “plus” incurred costs under the second prong, it appears mathematically possible
for a terminated contractor to recover more than the total contract value if the
circumstances fit. And Zahra does claim more than the total $30,000 contract value,
so we note that the circumstances here do not entitle Zahra to a recovery of $58,800
($30,000 under the first prong and $28,800 under the second). First, Zahra could not
credibly argue that it completed 100% of the work where its contract was terminated
less than 25% into the contract term. Second, the early termination relieved Zahra of
any maintenance or repair obligations and costs – or any effort to fix the deficiencies
found in the government’s inspection. Last, Zahra’s incurred costs are almost entirely
redundant of any percentage of work argument Zahra might make. Per SWR Inc.,

4
    The government acknowledged some responsibility for Zahra’s delay retrieving the
         trucks (app. supp. R4, tab 14 at 3). Combined with the deteriorating security
         conditions in Afghanistan and the formidable entry/exit requirements at Camp
         Antonik, it is not clear that Zahra could have returned the trucks early, much
         less that GACC would have given Zahra a partial refund.
                                             6
FAR 52.212-4(l) fairly compensates a terminated contactor, but it clearly is not meant
to provide a windfall double-recovery.

        The Government’s Defenses Are Unavailing

       The government’s primary position in this appeal focuses upon the first prong
of FAR 52.212-4(l), not the second, arguing that Zahra is entitled to no termination
settlement at all because the trucks were purportedly non-conforming, thus zero
percent of the work was performed (gov’t br. at 2, 15-17). This question is non
sequitur because the second prong of FAR 52.212-4(l) does not relate to percentage of
work at all. And further, costs to produce non-complying goods can still be
recoverable anyway. New York Shipbuilding Co., ASBCA No. 15443, 73-1 BCA ¶
9852 at 46,018-19 (“[W]here a contract is terminated for convenience of the
Government, the contractor is entitled to recover its reasonable, allocable, and
allowable costs incurred with respect to termination inventory even if such inventory
did not comply in all respects with specification requirements”). See also Caskel
Forge, Inc., ASBCA No. 7638, 1962 BCA ¶ 3318 at 17,108; Best Lumber
Sales, ASBCA No. 16737, 72-2 BCA ¶ 9661 at 45,098; Riverport Industries,
Inc., ASBCA No. 30888, 87-2 BCA ¶ 19,876 at 100,521; Youngstrand
Surveying, AGBCA No. 90-150-1, 92-2 BCA ¶ 25,017 at 124,694.

       The government’s heavy reliance upon Green Bay Logistic Servs. Co., ASBCA
No. 61063, 18-1 BCA ¶ 37,031, where we denied a termination settlement in part
because the leased trucks at issue were non-conforming, is misplaced. In Green Bay,
the government complied with FAR 52.212-4(a) and timely rejected the non-
conforming trucks -- before they were even delivered. Id. at 180,305. In contrast, here
there was no rejection of Zahra’s trucks, no discussion of the deficiencies, and no
invocation or compliance with FAR 52-212-4(a). Although our review of this dispute
is de novo, 5 and the government is not bound by its $15,000 settlement offer, opposing
Zahra’s claim before the Board does not give the government an opportunity to
remedy its non-compliance with FAR 52.212-4(a) or to entirely revise its decision to
terminate the contract for convenience. As it recognized several times
contemporaneously, by terminating the contract for convenience “under the authority
of [FAR] 52.212-4(l)” (R4, tab 9 at 1; see also R4, tab 18), the government became
responsible for a termination settlement regardless of the uncommunicated
deficiencies in the trucks.

      Last, the government suggests that any payment above its unilaterally revised
performance period of 12 days would be a “penalty” from which it is absolved by the

5
    Naseem Al-Oula Company, ASBCA Nos. 61321 et al., 20-1 BCA ¶ 37,490 at
        182,149 (citing Lebolo-Watts Constructors 01 JV, LLC, ASBCA Nos. 59738,
        59909, 19-1 BCA ¶ 37,301 at 181,453; 41 U.S.C. § 7103(e)).
                                           7
  contract’s “general” clause (R4, tab 2 at 15). But compliance with FAR 52.212-4(l),
  including payment of costs under the termination clause, is not a penalty. It is the
  government’s legal obligation when terminating a contract for convenience, so the
  contract’s “general” clause is inapplicable.

                                       CONCLUSION

           Zahra’s appeal is sustained in the amount of $28,800.

           Dated: April 13, 2022



                                                   BRIAN S. SMITH
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

I concur                                             I concur




RICHARD SHACKLEFORD                                  J. REID PROUTY
Administrative Judge                                 Administrative Judge
Acting Chairman                                      Vice Chairman
Armed Services Board                                 Armed Services Board
of Contract Appeals                                  of Contract Appeals




      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62732, Appeal of Zahra Rose
Construction, rendered in conformance with the Board’s Charter.

      Dated: April 13, 2022


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals


                                              8